Citation Nr: 0218447	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  00-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for lung cancer for 
the purpose of accrued benefits.

2.  Entitlement to an increased (compensable) rating for 
coccidioidomycosis for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, Dr. J. S.
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.  He died on May [redacted], 1995.  The appellant is 
his widow.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the appellant's claim 
for accrued benefits.  At the time of the veteran's death, 
he had submitted a claim for service connection for lung 
cancer as well as for an increased (compensable) rating 
for coccidioidomycosis.  

The RO originally denied entitlement to service connection 
for the cause of the veteran's death in a February 1997 
rating decision, and the appellant did not appeal this 
decision in a timely manner.  However, in advancing her 
current claims, the appellant continues to assert that the 
veteran died as a result of a service connected 
disability, and it is very clear that, in pursuing these 
claims, the appellant has intended to request reopening of 
the claim for service connection for the cause of the 
veteran's death.  Because the RO has not yet responded to 
the request to reopen the claim for service connection for 
the cause of the veteran's death, the Board of Veterans' 
Appeals at this time has no authority to decide that 
claim.

Accordingly, the RO must adjudicate the appellant's 
request to reopen her claim for service connection for the 
cause of death.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1995.

2.  At the time of the veteran's death, he was service 
connected for coccidioidomycosis, rated as noncompensably 
disabling, and he had claims pending for service 
connection for lung cancer and an increased rating for 
coccidioidomycosis.  

3.  The veteran's adenomacarcinoma of the lung was 
proximately due to his service connected 
coccidioidomycosis and its scar.

4.  The manifestations of the veteran's service-connected 
coccidioidomycosis did not include localized pulmonary 
cavitation, localized dense and confluent lesions, or 
hemoptysis.  


CONCLUSIONS OF LAW

1.  Service connection for adenocarcinoma of the lung, for 
accrued benefits purposes, is granted.  38 U.S.C.A. § 
1110, 5107(b), 5121 (West Supp. 2002); 38 C.F.R. § § 
3.303, 3.310, 3.1000, 4.7 (2002).

2.  The criteria for an increased (compensable) rating for 
service-connected coccidioidomycosis, for accrued benefits 
purposes, have not been met. 38 U.S.C.A. §§ 1110, 1155, 
5121 (West 1991 & Supp. 2002); 38 C.F.R. § § 3.1000, 4.7 
(2002); 38 C.F.R. § 4.97, Diagnostic Code 6821 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In March 1958, the veteran was granted service connection 
for coccidioidomycosis and assigned a noncompensable 
rating.  

The veteran was hospitalized in January 1994 at the 
Detroit Hospital with pneumonia.  A January 1994 chest x-
ray from the Detroit Hospital showed a lobulated scar like 
density in the left subapical region.  The examiner 
commented that its ease of display suggested that it was 
partially calcified, but that in the absence of previous 
studies for comparison, a more ominous etiology could not 
be excluded.  

A January 1995 chest x-ray from the Detroit Hospital 
showed a left hilar mass lesion suspicious for 
bronchogenic carcinoma and a very small nodular density 
seen in the right upper lobe area which was non-specific 
in character.  The examiner commented that it might have 
been inflammatory in nature, but that the possibility of a 
small neoplastic lesion could not be excluded.  

A February 1995 letter from Dr. J. S. was submitted.  He 
wrote that the veteran was biopsied in January 1995, and 
that it was positive for metastatic adenocarcinoma of the 
lung.   

In a February 1995 letter, Dr. J. L. wrote that the 
veteran was diagnosed with adenocarcinoma of the left 
lower lobe of the lung, and was presently undergoing 
simultaneously chemo and radiation therapy.  

In a February 1995 letter, Dr. M. D. wrote that the 
veteran was receiving radiation therapy and chemotherapy.  

A March 1995 letter from the VA physician, Dr. A. B., was 
submitted.  He wrote that there had never been any 
objective evidence of the progression of the veteran's 
coccidioidomycosis.  He wrote that the medical literature 
did not make any mention of pulmonary carcinoma caused by 
coccidioidomycosis, and that the major etiologic feature 
was cigarette smoking.  He wrote that there was not 
evidence that his lung cancer was due to his diagnosis of 
over 40 years ago.  

The veteran's death certificate shows that he died on May 
[redacted], 1995, due to respiratory failure, due to carcinoma of 
the lung.  

In a March 2002 opinion, Dr. S. R. with the VA wrote that 
the veteran had had coccidioidomycosis of the upper lobe 
of his lung in October 1951 and was treated.  He wrote 
that the veteran's separation physical in March 1953 noted 
no lung abnormality.  He wrote that coccidioidomycosis 
results in chronic pyogranulomatous reaction, and that 
fibrosis is common.  He wrote that healed lesions 
frequently calcify, and that lung scar carcinomas were 
usually peripheral cancers.  He wrote that they tended to 
arise in upper lobes, and were usually non-small cell type 
with a preponderance of adenocarcinoma.  He wrote that the 
veteran had adenocarcinoma of the lower lobe of the left 
lung in January 1995, but not from the upper lobe of the 
left lung, which was affected by the veteran's 
coccidioidomycosis.  He opined that the veteran's service-
connected disease was unlikely the principal or 
contributory cause of the veteran's lung cancer and death.  

In an August 2002 opinion, Dr. J. S. wrote that the 
veteran had been under his care.  He wrote that it was 
most likely that the veteran's history of adenocarcinoma 
originated in his coccidioidomycosis scar.  

The appellant was afforded a hearing before a Board member 
in August 2002, a transcript of which has been associated 
with the claims folder.  The veteran's treating physician, 
Dr. J. S. accompanied the appellant.  Dr. J.S. stated that 
he saw the veteran in January 1995, and he took a biopsy 
of the veteran's lung.  He stated that the biopsy showed 
cancer, he began reviewing old x-rays.  He described an 
old x-ray from January 1994 that showed the 
coccidioidomycosis scar (defined by calcium in the x-ray) 
had gotten larger.  He opined that the veteran had a scar 
carcinoma from his coccidioidomycosis.  He did not see any 
other cause for the veteran's adenocarcinoma than the 
scarring from the veteran's coccidioidomycosis.  

Dr. J. S. commented on the process in which a scar can 
rearrange the cells in an area to a precancerous form and 
then a cancerous form, after which it can grow very fast.  
He testified that the veteran did not give a history of 
cigarette smoking, and that cigarette smoking usually 
resulted in a different type of cancer other than 
adenocarcinoma anyway.  He stated that if the cancer had 
been a squamous cell carcinoma, large-cell carcinoma, or 
small-cell carcinoma, then there would not be a 
correlation with the coccidioidomycosis, but that with 
adenocarcinoma there was a significant amount of 
correlation.  He opined that the tumor started 5-7 years 
before the veteran died.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any 
information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103A, 
which codifies VA's duty to assist, and essentially states 
that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, 
for the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  The intended 
effect of the implementing regulations was to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present 
case, and will be collectively referred to as "the VCAA."

While the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there 
is no prejudice to the appellant in proceeding with this 
appeal, because the requirements under the VCAA have been 
satisfied. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the RO notified the appellant 
of the reasons for its decision, as well as the laws and 
regulations applicable to his claim.  This information was 
provided in the January 2000 Statement of the Case as well 
as the April 2002 Supplemental Statement of the Case.  In 
these documents, the RO also provided notice of what 
evidence it had considered.    

Although the RO has not sent the appellant a specific VCAA 
letter, it is pointed out that in a claim for accrued 
benefits, the decision is based on evidence in the file at 
the time of death.  Before the veteran died, he had been 
asked to provide VA with information about other evidence 
that might be available, and was told VA would assist him 
in obtaining additional evidence (such as private medical 
reports and reports from federal agencies).  In short, the 
RO informed the veteran which information and evidence 
that he was to provide to VA and which information and 
evidence that the VA would attempt to obtain on his 
behalf.  38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in 
this claim, further development is not needed to comply 
with VCAA.  The appellant has been informed of the 
information and evidence needed to substantiate her claim, 
and she has been made aware of how VA would assist her in 
obtaining evidence and information.  She has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  The evidence of record 
contains competent medical evidence to decide the claim.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  In short, the requirements 
under the VCAA have been met.  


Laws and regulations regarding accrued benefits

When a veteran had a claim pending at the time of his 
death, his surviving spouse may be paid periodic monetary 
benefits to which he was entitled at the time of his 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing ratings or decisions 
or other evidence that was on file when he died. 38 
U.S.C.A. § 5121 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.1000 (2002); Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).  Although the appellant's claim for accrued 
benefits is separate from the claim that the veteran filed 
prior to his death, the accrued benefits claim is 
"derivative of" the veteran's claim and the appellant 
takes the veteran's claim as it stood on the date of his 
death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996).

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date 
of death."  38 U.S.C.A. § 5121(c) (West 1991); 38 C.F.R. 
§ 3.1000(a), (c) (2002). The veteran died in May 1995, and 
the appellant initiated her claim in January 1996.  
Therefore, she meets the requirement for filing an accrued 
benefits claim.  


Entitlement to service connection for lung cancer for the 
purpose of accrued benefits.

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
objective evidence that establishes that his current 
disability is the result of a disease or injury that 
either began in or was aggravated by service.  38 U.S.C.A. 
§ 1110 (1991).

A disability which is proximately due to or the result of 
a service-connected disease or injury shall be service-
connected.  When service connection is thus established 
for a secondary condition, the secondary condition shall 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310 (a) (2002).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (b) (West Supp. 2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding 
service origin, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 3.102 (2002).

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Winsett v. West, 
11 Vet. App. 420 (1998) (Court affirmed the Board's 
decision which weighed two medical opinions, from an 
expert and a treating physician); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (Board favoring one medical opinion 
over another is not error).  

Under 38 C.F.R. § 3.310 (a), if the evidence shows that 
the veteran's adenocarcinoma of the lung was proximately 
due to or the result of his service-connected 
coccidioidomycosis, then the veteran is entitled to 
service connection for his lung cancer on a secondary 
basis.

There are three medical opinions of record regarding 
whether the veteran's coccidioidomycosis or resultant scar 
caused the veteran's adenocarcinoma of the lung.  A VA 
doctor wrote in March 1995 that the major etiologic factor 
of pulmonary carcinoma was cigarette smoking.  Another VA 
physician wrote in March 2002 that it was unlikely that 
the veteran's coccidioidomycosis was a contributory cause 
of the veteran's lung cancer.  His reasoning was that the 
adenocarcinoma developed in the lower lobe of the left 
lung and that the veteran's coccidioidomycosis was in the 
upper lobe of the left lung.  Finally, Dr. J. S., who had 
treated the veteran before he died, opined in August 2002 
that the veteran's adenocarcinoma originated in his 
coccidioidomycosis scar.  His reasoning was that there 
would not be a correlation if the cancer had been any 
other type of cancer, but that there was a correlation 
with adenocarcinoma.  

The March 1995 opinion can quickly be discounted when 
comparing the three opinions.  Although the examiner cited 
to a medical journal which stated that the major etiologic 
factor in pulmonary carcinoma was cigarette smoking, he 
did not provide details about the veteran's particular 
case, such as whether the veteran was a smoker or not.  In 
fact, Dr. J. S. was the veteran's treating physician, and 
he commented that the veteran was not a smoker.

In comparing the March 2002 VA opinion and Dr. J. S.'s 
August 2002 opinion, more weight is given to Dr. J. S.'s 
opinion.  While the March 2002 opinion provided a reason 
why the veteran's cancer was not related to his 
coccidioidomycosis (the scar was in the upper lobe, and 
the cancer originated in the lower lobe), it did not 
provide an explanation as to how the veteran developed 
lung cancer.  On the other hand, Dr. J. S. offered a 
possible theory as to how the scar could be in the upper 
lobe and the adenocarcinoma could be in the lower lobe--he 
explained that a scar can rearrange the cells in an area 
to a precancerous form and then a cancerous form, after 
which the cells can grow very fast.  Furthermore, the 
testimony presented by Dr. J.S. was clear, well-reasoned, 
and convincing.  For these reasons, more weight is given 
to the opinion of Dr. J. S.  

The claim for service connection on an accrued benefits 
basis must be based on the evidence in the file when the 
veteran died. 38 C.F.R. § 3.1000(a).  To the extent that 
Dr. J. S. was presenting new evidence in August 2002, such 
evidence is not for consideration in an accrued benefits 
case. (Such statements are for consideration in a request 
to reopen the claim for service connection for the cause 
of death.)  However, to the extent that Dr. J. S. was 
interpreting reports of the veteran's medical treatment, 
his statements are based on evidence that was in the file 
when the veteran died.  

In view of the interpretations of the medical reports 
presented by Dr. J.S., the evidence is approximately in 
equipoise with regard to the question of whether the 
veteran's adenocarcinoma of the lung was proximately due 
to or the result of his service-connected 
coccidioidomycosis.  Granting the appellant the benefit of 
the doubt, the evidence establishes that service 
connection is warranted for adenocarcinoma of the lung, as 
secondary to the service-connected coccidioidomycosis, for 
accrued benefits purposes.  


Entitlement to an increased (compensable) rating for 
coccidioidomycosis for the purpose of accrued benefits.

When rating the veteran's service-connected disability, 
the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the present level of disability is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it 
provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The criteria for evaluating respiratory disorders changed 
during the appeal period.  Specifically, the criteria for 
coccidioidomycosis under Diagnostic Code 6821, were 
changed, effective on October 7, 1996.  Where a law or 
regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
applies unless otherwise indicated.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, new rating criteria are 
only applicable to the period after their effective date. 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2001).  As the veteran died in 1995, prior to the 
effective date of the amended criteria, only the old 
criteria of Code 6821 may be applied in this case.

The diagnostic criteria for coccidioidomycosis under 38 
C.F.R. § 4.97, Diagnostic Code 6821, in effect prior to 
October 7, 1996, were as follows:

100 percent evaluation is assigned for initial infections 
with manifestations of toxemia or pulmonary cavitation, 
abscess or granuloma requiring rest or surgical therapy 
(pneumothorax, lobectomy or thoracoplasty).  Also, a 100 
percent evaluation is assigned with the progressive 
disseminated infection with demonstrable evidence of 
activity.  A 30 percent evaluation is assigned with 
localized pulmonary cavitation or localized dense and 
confluent lesions with occasional hemoptysis (otherwise 
nonsymptomatic) and not requiring treatment. Healed 
lesions which are nonsymptomatic are evaluated as 
noncompensable. Postoperative coccidioidomycosis is to be 
rated on surgical residuals.

It is important to note that the rating under 
consideration here must be based the manifestations the 
service-connected coccidioidomycosis.  The manifestations 
of the adenocarcinoma of the lung warrant a separate 
rating, which the RO will assign. 

In order to be assigned a 30 percent evaluation for the 
coccidioidomycosis, the evidence would have to show that 
at the time of the veteran's death on May [redacted], 1995, there 
was localized pulmonary cavitation or localized dense and 
confluent lesions with occasional hemoptysis (otherwise 
nonsymptomatic) and not requiring treatment.

In this case, the evidence shows that the veteran was 
hospitalized in January 1994 at the Detroit Hospital with 
pneumonia.  X-ray of the veteran's lungs taken in January 
1994 and January 1995 did not show localized pulmonary 
cavitation or localized dense and confluent lesions.  
Also, the evidence did not show that the veteran had 
hemoptysis attributable to his service-connected 
coccidioidomycosis.  For this reason, the appellant's 
claim for increased (compensable) rating for 
coccidioidomycosis, for accrued benefits purposes, is 
denied.

The preponderance of the evidence is against the 
appellant's claim for an increased (compensable) rating 
for coccidioidomycosis, for accrued benefits purposes.  
Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) 
(West Supp. 2001).



ORDER

Service connection for adenocarcinoma of the lung, for 
accrued benefits purposes is granted.  

An increased (compensable) rating for coccidioidomycosis, 
for accrued benefits purposes, is denied.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

